Citation Nr: 1642497	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  07-28 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota 


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM) to include as due to herbicide exposure. 

2.  Entitlement to service connection for a left shoulder disability. 

3.  Entitlement to service connection for a right shoulder disability. 

4.  Entitlement to service connection for a thoracic spine (upper back) disability.

5.  Entitlement to service connection for fibromyalgia. 

6.  Entitlement to service connection for a lumbar spine disability to include myofascial pain syndrome.

7.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder with underlying depression.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran was a member of the Army National Guard from April 1980 to July 1987, with a period of initial active duty for training (ADT) from April 1980 to December 1980.  He also served on active duty with the U. S. Army from June 1987 to November 1989. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied service connection for an upper back disability, a right shoulder disability, a lower back disability and a left shoulder disability; and denied a request to reopen a claim for service connection for an anxiety disorder. 

In December 2007, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ). 

In June 2009, the Board denied the claims for service connection for a left shoulder disability and for a low back disability; determined that new and material evidence had not been received to reopen a claim of service connection for anxiety disorder; and remanded the claims for service connection for a right shoulder disability and for an upper back disability for further development. 

In August 2009, the RO denied service connection for depression and denied entitlement to a TDIU rating.  In September 2010, the RO denied service connection for DM and for fibromyalgia, and denied a request to reopen claims for service connection for a left shoulder disability and a lumbar spine disability. 

In November 2010, the Board denied the Veteran's claims for service connection for an upper back disability and a right shoulder disability; and remanded the issues of entitlement to a TDIU rating and whether new and material evidence had been submitted to reopen a claim of service connection for an acquired psychiatric disorder, to include depression, for additional development. 

Thereafter, by Memorandum Decision dated in March 2011, the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's June 2009 decision with respect to its determination that the Veteran was not entitled to service connection for a left shoulder condition and a low back condition, and reversed the Board's determination that the Veteran submitted no new and material evidence to reopen the anxiety claim with instructions to reopen that claim and to remand for further proceedings consistent with the Court's decision.  Also, by Order dated in May 2011, the Court granted the parties' joint motion for remand (JMR), and vacated, in part, the November 2010 Board decision, with respect to the claimed upper back and right shoulder disabilities, and remanded the appeal for readjudication consistent with the joint motion. 

In January 2012, the Board reopened the Veteran's claim for service connection for an acquired psychiatric disorder and again remanded the claims for additional development. 

In February 2014, the Board reopened new claims for service connection for a left shoulder disability and for a lumbar spine disability; and denied service connection for a left shoulder disability, a right shoulder disability, an upper back disability, a lumbar spine disability, and for fibromyalgia.  The issues of service connection for DM, service connection for an acquired psychiatric disorder, to include depression, and entitlement to a TDIU rating were remanded for further development. 

The Veteran appealed the February 2014 Board decision to the Court. By Order dated in October 2014, the Court granted a joint motion for remand and that part of the Board's decision that denied entitlement to service connection for: (1) a left shoulder disability; (2) a right shoulder disability; (3) an upper back disability; (4) a lumbar spine disability; and (5) fibromyalgia was remanded for action consistent with the terms of the motion.

In March 2015, the Board remanded the issues of entitlement to service connection for a left shoulder disability, a right shoulder disability, an upper back disability, a lumbar spine disability, and fibromyalgia.  The issues of service connection for DM and an acquired psychiatric disorder, to include depression, and entitlement to a TDIU rating were not addressed by the Board because they were pending at the Agency of Original Jurisdiction (AOJ). 

In June 2015, the RO granted service connection for anxiety disorder with underlying depression and assigned a 30 percent rating from September 13, 2005.  The Veteran has perfected an appeal as to that rating.  

In December 2015, the Board remanded this case.

The issue of service connection for a cervical spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for a lumbar spine disability to include myofascial pain syndrome as well as entitlement to an initial rating in excess of 30 percent for anxiety disorder with underlying depression and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  DM was not manifested during service, within one year of service, and is not otherwise attributable to service.  

2.  The Veteran does not have a left shoulder disability that is attributable to service. 

3.  The Veteran does not have a right shoulder disability that is attributable to service.

4.  The Veteran does not have an upper back (thoracic spine) disability that is attributable to service.

5.  The Veteran does not have fibromyalgia that is attributable to service.


CONCLUSIONS OF LAW

1.  DM was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).  

2.  A left shoulder disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

3.  A right shoulder disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

4.  An upper back (thoracic spine) disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

5.  Fibromyalgia was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, the Veteran was provided with the relevant notice and information in August 2003, September 2005, January 2007, April 2009, July 2009, April 2010, July 2010, May 2012 and August 2012 letters prior and subsequent to the initial adjudications of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations/opinions which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, DM will be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IADT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106.

Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  

Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

DM

At the outset, the Veteran claims that he has DM which is the result of herbicide exposure.  However, the Veteran did not serve during the applicable time period for the presumption for such exposure to apply since he served after May 7, 1975, and not before that time.  38 C.F.R. § 3.307.  When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

The STRs reveal no complaints, findings, treatment or diagnosis of DM.  The Report of Medical History reflected that the Veteran denied having sugar or albumin in his urine.  Objective examination revealed no sugar or albumin in his urine.  Moreover, the record does not reflect that DM was manifest within one year of service.  Post-service VA and private medical records dated from 1990 to the present time do not reveal DM until many years after service.  July 2006 records from the Social Security Administration (SSA) reflected that the Veteran had DM.  VA records showed that he was started on Metformin in June 2009.  In March 2010, VA clinical records noted that the Veteran had DM with weight gain and a sedentary lifestyle.  The examiner discussed calories from alcohol as well as the Veteran's resistance to his own Insulin with no exercise.  A June 2012 private report noted that the Veteran had gained a significant amount of weight and was suffering from obesity.

In May 2015, the Veteran was afforded a VA examination.  The diagnosis of DM was confirmed.  The examiner indicated that in regard to risk factors for DM, the Veteran had a significant family history for DM as his father had DM, his brother had DM, and multiple uncles and aunts and cousins all had DM.  He had years of obesity and had a documented sedentary lifestyle.  There was no evidence in the record that the DM was related to any event or disease or injury or illness during his active duty military service which was documented and there was no evidence or documentation to suggest that he had been exposed to Agent Orange.  With the lack of evidence in the record indicating that the Veteran's DM had any relationship to disease injury event or illness during his military service and no evidence to suggest his exposure to Agent Orange, the examiner opined that there then is nothing to suggest that his DM which was diagnosed years after his military service had any relationship to his military service.  Rather, the examiner opined that the DM likely is a consequence of his significant risk factors for the development of DM to include his significant family history for DM, his obesity and his sedentary lifestyle.  

The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)  Although the Veteran is competent to report symptoms, his statements in this case regarding the causation of his DM are less probative than the medical opinion.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative).

Accordingly, the Board finds that service connection for DM is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claims, and they must be denied.

Left Shoulder, Right Shoulder, and Thoracic Spine Disabilities

The record reflects that prior to service in the mid 1970's, the Veteran reported he was treated for injuries sustained in a motorcycle accident and while operating a jack hammer in the mid-1980's prior to such service.  No tests or x-rays were performed.  See October 6, 1999 VA clinical record.  A February 1983 report from the Jamestown Clinic showed treatment for injury to the back, but the Veteran demonstrated full range of motion with no muscle spasm.  X-rays did not show any abnormality.  After service, he was also treated for a lawnmower accident in 1999 after which he reported back pain.  

Two specific injuries were also noted during active service.  The STRs refect that on enlistment examination in July 1986, no abnormalities of the pertinent joints were noted and the Veteran indicated that he was in good health.  In November 1987, he reported bruising his right shoulder while lifting.  Physical examination revealed some tenderness over the mid-trapezius muscle.  However, the Veteran had full range of motion in his right shoulder and no other pertinent abnormalities were noted.  He was diagnosed with a mild sprain of the right trapezius, and was prescribed Parafon Forte and restricted to no lifting for 5 days.  In July 1988, the Veteran was treated for pain in his upper back and right shoulder, which occurred after he engaged in heavy lifting.  Physical examination revealed tenderness of the right trapezius muscle and full range of motion of the shoulder.  He was diagnosed with an upper back sprain and was prescribed Flexeril and Motrin.  He was put on light duty for 3 days.  On separation examination in August 1989, no relevant abnormalities were noted.  The Veteran's spine and upper extremities were normal.  On his Report of Medical History, the Veteran indicated that he was in good health, and denied a history of recurrent back pain or a painful shoulder.  He also denied having broken bones; arthritis, rheumatism, or bursitis; or bone, joint, or other deformity.  The STRs do not reflect treatment of the left shoulder or lumbar spine. 

Post-service, in October 1999, the Veteran was seen for a back injury while operating a lawn mower.  At that time, the history of pre-service injuries was noted, as indicated above.  The examiner indicated that the Veteran had a chronic undifferentiated lower back syndrome with a history of multiple injuries in the past.  The Veteran reported that the lower back pain had been present since 1976 during service.  There was no indication that the thoracic spine was injured.  In February 2000, a VA examiner noted that the Veteran reported that he had experienced low back pain since 1976.  There was no mention of the thoracic spine.

Private records dated August to September 2003 reported low back discomfort.  A November 2003 report from Jamestown Hospital indicated that the Veteran had degenerative disc disease.  The examiner noted that the Veteran began having back pain after the 1999 lawnmower incident.  There were no complaints of diagnosis relative to thoracic spine.  A November 2003 magnetic resonance imaging (MRI) revealed degenerative disc disease of the lumbar spine.

In July 2006, the Veteran was afforded a VA examination by the SSA.  At that time, the Veteran reported that he stopped working seven years before because of low back pain with radiation down the left lower extremity.  It was noted that he had degenerative disc disease as well as lumbar canal stenosis and sciatica.  There was no diagnosis pertaining to the thoracic spine.

The Veteran was afforded a VA joints examination in August 2009.  The record was reviewed by the examiner, who noted the Veteran's two right trapezius injuries in service, as well as the Veteran's normal separation examination and post-service findings of degenerative disc disease.  The examiner opined that the Veteran's osteoarthritis and degenerative disc disease of the cervical spine had no etiological relationship to the two minor right trapezius injuries documented in service, as both of those incidents were clearly nothing more than muscle strains.  However, the May 2011 JMR determined that the August 2009 VA joints examination was inadequate because the examiner did not explain why the Veteran's current problems had no relationship to the minor trapezius muscle strains in service.  Thus, this opinion is of diminished probative value.

In July 2010, the Veteran underwent a VA spine examination.  The examiner noted an inservice injury sustained while lifting a heavy box in June 1988.  The Veteran reported a post-service history of constant low back pain and of fibromyalgia symptoms.  The Veteran was diagnosed with mild degenerative disc disease with facet joint hypertrophy at the lumbosacral level; no evidence for fibromyalgia; and no evidence for sciatica.

In May 2011, the Veteran's private physician, Dr. J.T., a family practitioner, provided a medical opinion.  Dr. T. noted that the Veteran presented to the clinic in May 2011 and described his inservice injury sustained while lifting a heavy box in June 1988.  Dr. T. noted that the Veteran had pain in his lower back and left shoulder.  He also noted that prior to and since his entrance into service the Veteran's lower back and left shoulder were not injured.  Dr. T. opined that there was at least a 51 percent chance that the Veteran's disability was related to his service.  Dr. T. noted that information from the Veteran's medical records, including VA treatment records and SSA records, were reviewed, and indicated that the Veteran had fully recovered from the motorcycle and lawnmower accidents that occurred prior to and subsequent to service.  This examiner did not provide full rationale for his opinion; thus, this opinion is of diminished probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

In June 2012, a VA medical opinion was obtained after review of the record was performed.  The examiner observed that the record indicated the Veteran had a three-wheeler accident in 1976 prior to his enlistment in the National Guard, which caused discomfort in the lower thoracic area for 2 weeks.  The examiner also noted the Veteran's pre-service back pain related to operating a jack hammer in 1986, the inservice injuries, as well as the post-service lawnmower injury in 1999.  The examiner noted that on diagnostic testing, the Veteran was diagnosed with degenerative disc disease of the lumbar spine (and cervical spine), and opined that, although the Veteran was experiencing significant, genuine discomfort, his current discomfort was not related to his inservice injury.  The examiner noted that there was no record on the Veteran's separation examination that he experienced any back, shoulder or neck problems.  The examiner acknowledged that these findings should be taken with a degree of skepticism as so often the military separation examinations were cursory.  However, there was no documentation of the Veteran having any back or shoulder problems subsequent to his separation examination until 1999.  The examiner indicated that the Veteran's symptom complex was best described as chronic myofascial pain syndrome with underlying degenerative disease of the cervical and lumbar spine.  In view of the fact that the injuries that occurred while in the Army appeared to be muscular injuries of mild degree, and because there was no documentation of his having any back or shoulder problems after his separation exam until 1999, because his current medical condition (pain in the entire spine, occasionally radiating to the neck and the shoulders) was less likely as not caused by or a result of the in service events. 

The Board notes that since the June 2012 medical opinion was based at least on part on the prior August 2009 inadequate VA examination, the case was remanded for additional evaluation.  In addition, the JMR had noted that "chronic myofascial pain syndrome" is a condition that affects muscles.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1241 (31st ed. 2007) (defining myofascial as "pertaining to or involving the fascia and surrounding and associated with muscle tissue").  However, after the examiner in the June 2012 opinion diagnosed the Veteran with a muscle condition and opining that his shoulder and back pain in service were muscle injuries, the examiner failed to explain why the Veteran's current upper back and right shoulder disabilities were not related to his in-service muscle injuries.

In May 2015, the requested examination was conducted.  After performing the examination, the examiner concluded that the Veteran did not have fibromyalgia.  The examiner also clarified that although the Veteran had intermittent cervical spine referred pain in the dorsal left and right shoulders (trapezius regions), true shoulder disability was not found on examination.  In other words, the shoulder pain was due to an underlying cervical spine disability.  Likewise, there was no thoracic spine pathology.  The Veteran had current diagnoses of multilevel degenerative disc and degenerative joint disease of the lumbosacral spine with intermittent radiculopathy, mild in nature, in the left L5-S1 dermatomal distribution.  He also demonstrated chronic myofascial pain syndrome with underlying degenerative disease of the cervical and lumbar spine.  The examiner opined that claimed spine and shoulder conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury, event or  illness.  

The examiner indicated that the lay evidence was reviewed and provided no specific evidence to suggest any of the Veteran's claimed conditions were related to active duty military service.  The examiner referred to some of the lay evidence regarding fibromyalgia, but indicated that there was no current evidence that the Veteran truly had fibromyalgia.  The examiner also discussed other lay evidence, including the Veteran's lay assertions that his shoulder and spine problems were the result of heavy lifting during service which he subsequently self-treated with over-the-counter analgesic medications.  The examiner indicated that the lay evidence was contradicted by the Veteran's physical examination on release from active duty which was negative and the subsequent treatment reports which were silent for claimed disabilities until 1999.  The examiner provided rationale for his negative opinion, opining that there was no nexus to service because there was no evidence of record showing back or shoulder problems until 10 years after active duty military service in 1999; the Veteran's physical examination on release from active duty military service dated August 10, 1989 was silent for back, shoulder or neck problems; there was no indication of any of these complaints at discharge from active duty military service; and there was no indication of continuation and continuity of these disabilities associated with active duty military service.  Moreover, as noted, there were no current diagnoses of underlying left shoulder, right shoulder, or thoracic spine disability.  The examiner noted that the STRs did show right trapezius muscle strain  injury on two occasions, on November 23, 1987 and on June 27, 1988.  The examiner indicated that both of these injury events were seemingly acute and transitory and with no pathologic findings of the left or right trapezius muscle on the current examination and there was nothing to suggest any ongoing associated conditions as there then was no evidence in the STRS or on examination to suggest any relationship between the Veteran's current conditions to disease, injury or event on active duty military service.  Therefore, for those reasons, the examiner concluded that claimed upper back, lower back, right shoulder region and/or left shoulder region disabilities, and fibromyalgia were all less likely than not incurred in or  caused by the claimed in service injury, event or illness.  

Thereafter private chiropractor records were received which reflected treatment for low back and lumbar sciatic pain which began in 2003.  The treatment records included a report by the Veteran that he had injured his cervical, thoracic, and lumbar spine due to heavy lifting during service.  However, there was no independent medical opinion in that regard.

For the reasons set forth below, the matter of entitlement to service connection for a lumbar spine disability must be remanded in order to comply with Stegall v. West, 11 Vet. App. 268 (1998).  However, the issues of entitlement to service connection for thoracic spine, left shoulder, right shoulder, and fibromyalgia are ready for appellate review.

With regard to the Veteran's first period of service with the Army National Guard from April 1980 to July 1987, including the ADT period, generally, an individual who has only Reserve or National Guard service (ADT or IADT with no active duty) is not a veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ADT or IDT.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).  In this case, the Veteran did have a subsequent period of active duty, from June 1987 to November 1989, for which he may be entitled to the presumption of soundness.  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  

As noted, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later-claimed disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions,"  Id. at (b)(1).  With respect to the Veteran's initial period of active duty for training, the presumption of sound condition under 38 U.S.C.A. § 1111 may apply for any period of ADT or inactive duty training (IADT).  Initially, the claimant must have had "veteran" status prior to that period of service, which is satisfied if he performed any prior period of active duty service [or, "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in [the] line of duty."].  However, even with "veteran" status, the presumption of sound condition does not apply if an entrance examination was not performed contemporaneous to the period of ADT or IADT."  In the absence of such an [entrance] examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based."  Smith v. Shinseki, 24 Vet. App. 40 (2010).  A presumption of aggravation is not applicable to a veteran seeking service connection based on a period of activity duty for training or inactive duty for training.  Service connection will only be warranted if the evidence directly shows both that (1) a worsening of the condition occurred during the period of active duty for training and (2) that the worsening was caused by the period of active duty for training.  Smith v. Shinseki, 24 Vet. App. 40 (2010) (explaining that the presumption of aggravation only applies with active duty service); Donnellan v. Shinseki, 24 Vet. App. 167, 174 (2010).  

Thus, the presumption of soundness does not apply to the period of active duty for training from April 1980 to December 1980, and in any event the record does not reflect that the Veteran had a preexisting back disability at the time of entrance or that he is claiming the onset of the disabilities at issue during this period of service.  In fact, the Veteran and his representative asserted that his back and shoulders were in good condition when he initially entered service in 1980 and when he reentered service for active duty in 1987, and that the initial injury to the back and shoulders occurred with heavy lifting during the last active duty period.

With respect to the Veteran's period of active duty from June 1987 to November 1989, the Board finds that at the time of entry into active service, there is a presumption that the Veteran entered in sound health.  The Veteran has reported two preservice injuries which affected his spine.  A 1983 private report with x-rays showed no abnormalities.  In addition, on entrance into active military service, the Veteran's spine was normal.  Therefore, there is no evidence that at entry, there was any defect, infirmity, or disorder with regard to the spine on objective examination.  Thus, the Veteran is entitled to a presumption of soundness for his period of active duty service.  Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service and that it was not aggravated during service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  In Wagner the Court established that the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. Principi, 370 F.3d 1089 (2004).

Although the Veteran reported having spine injuries prior to active service, at entry he did not report any residuals thereof nor were any residuals shown on examination.  Moreover, according to Dr. T., in May 2011 the Veteran reported that any pre-service spinal injuries had fully resolved prior to his enlistment in service which is substantiated by the normal entrance examination.  Thus, on entry, no spine defect, infirmity, or disorder was present.  Accordingly, there is no clear and unmistakable evidence that a spine defect, infirmity, or disorder existed when he entered active service.  The report of prior spine injuries with the normal physical examination does not satisfy the standard of clear and unmistakable evidence required to rebut the presumption of soundness.  The record does not otherwise show that there is clear and unmistakable evidence that a spine defect, infirmity, or disorder existed when the Veteran entered service.  Accordingly, the Veteran is entitled to a presumption of soundness.

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the May 2015 examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  Although the Veteran's representative has asserted that this examiner did not provide rationale, with regard to the shoulders, thoracic spine, and fibromyalgia, the examiner did provide reasoning for his conclusions.  Initially, the examiner indicated that there was no current diagnosis of fibromyalgia, or of underlying left shoulder, right shoulder, or thoracic spine pathology and disability.  

The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  

The examiner as a medical expert is competent to provide an opinion regarding current diagnoses as he reviewed the records, the Veteran's statements, lay evidence, and significantly, examined the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The examiner was aware of the Veteran's contentions that he has current bilateral shoulder and spine disabilities which originated with inservice trapezius and spine injuries.  However, the examiner indicated that those events were acute and transitory, noting the normal discharge examination, the lack of complaints at that time regarding the shoulders and spine, and the lack of problems for many years following service.  Even though the Veteran and his representative contend otherwise, these records contradict those assertions.  The Veteran and his representative have not provided an adequate explanation for the presence of normal shoulder and spine examinations at discharge.  There is not just a lack of evidence; rather, there is evidence showing normal findings.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Dulin v. Mansfield, 250 Fed. App. 338 (Fed. Cir. 2007).  The absence of symptoms on separation and thereafter interrupts continuous symptoms as contended by the Veteran for the claimed shoulder and spine disabilities and is inconsistent with any report of ongoing medical problems with shoulder and spine disabilities from the Veteran's claimed time of inception during service.  38 C.F.R. § 3.303(b).  In this case, the clinical records do not show the claimed ongoing nature of residuals of any inservice injury.  Moreover, as noted, the current examination revealed no underlying left shoulder, right shoulder, or thoracic spine pathology nor did it substantiate a diagnosis of fibromyalgia.  

In view of the STRs, the examiner was accurate in the report of there being no symptoms at discharge as there not just a lack of documentation, but rather there is also a normal examination.  The examiner's rationale in that regard is not deficient as contended by the representative as the examiner provided rationale for his negative opinion, citing to the fact that there is no evidence of record showing spine or shoulder problems at discharge.  The examiner, in his expert opinion as a medical professional, indicated that the inservice injuries were acute and transitory and resulted in no residual pathology, and there is in fact no current underlying pathology.  The Board therefore attaches significant probative value to the May 2015 opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record including prior examinations and opinions, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board has considered the Veteran's own opinion that he has current bilateral shoulder and thoracic spine disabilities which began during service.  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render an opinion which is more probative than the May 2015 medical opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship or current diagnoses.  

The most probative evidence establishes there is no present disability of the left shoulder, right shoulder, thoracic spine, or fibromyalgia.  Absent a current diagnosis, service connection is not warranted for any of these claimed disabilities.  Therefore, in the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, service connection for left shoulder, right shoulder, thoracic spine, and fibromyalgia is not warranted.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claims, and they must be denied.


ORDER

Service connection for DM to include as due to herbicide exposure is denied. 

Service connection for a left shoulder disability is denied.

Service connection for a right shoulder disability is denied. 

Service connection for an upper back (thoracic spine) disability is denied.

Service connection for fibromyalgia is denied.


REMAND

Lumbar Spine

As noted above, the June 2012 examination yielded a diagnosis of chronic myofascial pain syndrome with, in pertinent part, underlying degenerative disease of the lumbar spine.  The JMR noted that medical reference literature establishes that "chronic myofascial pain syndrome" is a condition that affects muscles.  The May 2015 examination continued to diagnose myofascial pain syndrome; however, the examiner did not provide an opinion as to why that specific diagnosis is not etiologically related to the inservice muscular injuries.  

Thus, a medical addendum must be obtained.  That addendum should also specifically address the history provided by the Veteran in October 1999 when he injured his low back and reported having low back pain since 1976.


Anxiety Disorder with Underlying Depression

In September 2016 correspondence, the Veteran and his representative delineated his psychiatric symptoms, indicated as the following: flattened affect; circumstantial circumlocutory or stereotyped speech (a social worker had identified this in the past, was on Zoloft at the time); panic attacks more than once a week (4-5 times a week); difficulty in understanding complex commands; impairment of short and long term memory; impaired judgement; impaired abstract thinking; disturbances of motivation and mood; difficulty of establishing and maintaining effective work and social relationships; suicidal ideation (more in the past, but had had some recently); obsessional rituals (handwashing, check dates off on calendar unnecessarily, sometimes interferes with other aspects of life); speech intermittently illogical (daily); near continuous panic and depression interfering with ability to function independently; spatial disorientation (5 times a week); and difficulty adapting to stressful circumstances 

In light of the foregoing, the Board finds that the Veteran should be afforded a current VA examination.  The examination should also assess his industrial functioning for the purposes of his claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical addendum to the May 2015 VA spine examination.  The record should be reviewed.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that myofascial pain syndrome underlying degenerative disease of the lumbar spine had its clinical onset during service or is related to any in-service disease, event, or injury to include the two inservice trapezius and back sprain muscle injuries.  

The examiner should discuss the nature of the muscular inservice injuries as well as the nature of current myofascial pain syndrome.  The examiner should also address the October 1999 record of the lawnmower incident wherein the low back was injured and the Veteran reported having low back pain since 1976, as well as the examiner's assessment at that time.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Schedule the Veteran for a VA psychiatric examination in order to determine the current extent of his service-connected psychiatric disorder.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for mental health disorders.  The DBQ should be filled out completely as relevant.

The examiner should provide an opinion regarding the functional impairment due to the Veteran's anxiety disorder with underlying depression and particularly on the Veteran's occupational and social functioning.  The examiner should also provide an opinion as to the overall impact as to the overall functional impairment due to the anxiety disorder with underlying depression along with service-connected hearing loss and tinnitus on the Veteran's occupational and social functioning.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


